NUMBER 13-13-00684-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
____________________________________________________________

NELSON GARCIA DELGADO,                                                 Appellant,

                                        v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 332nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, Nelson Garcia Delgado, pro se, filed a notice of appeal on November

25, 2013, from the “October 16th [O]rder Denying his Pro Se Motion Seeking the

Appointment of Counsel To Present Arguments of An Ineffective Assistance of Trial

Counsel Claim In An Article 11.07 Writ of Habeas Corpus Proceeding.” On December
11, 2013, appellant filed an additional pleading regarding this attempting notice of appeal.

We dismiss the appeal.

       On December 17, 2013, the Clerk of this Court notified appellant that it appeared

that the order at issue was not appealable. Appellant was advised that the appeal would

be dismissed if the defect was not corrected within ten days from the date of receipt of

the Court’s directive. Appellant did not file a response to the Court’s directive.

       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). Generally, a state appellate

court only has jurisdiction to consider an appeal by a criminal defendant where there has

been a final judgment of conviction. Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d
446, 447 (1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996,

no pet.). Exceptions to the general rule include: (1) certain appeals while on deferred

adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim. App.

1997); (2) appeals from the denial of a motion to reduce bond, TEX. R. APP. P. 31.1;

McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial of habeas corpus

relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.); McKown,
915 S.W.2d at 161.

       Our review of the documents before the Court does not reveal any appealable

orders entered by the trial court within thirty days before the filing of appellant's notice of

appeal. The Court, having examined and fully considered the notice of appeal and

pleadings filed by appellant, is of the opinion that there is not an appealable order and

this Court lacks jurisdiction over the matters herein.          Accordingly, this appeal is




                                              2
DISMISSED for lack of jurisdiction.   All pending motions, if any, are likewise

DISMISSED.

                                                            PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of February, 2014.




                                      3